PER CURIAM.
For the reasons stated in Amesen v. Rivers Edge Golf Club & Plantation, Inc., _ N.C. _, S.E.2d (2015) (375A14), the decision of the trial court is affirmed.
AFFIRMED.
Justice EDMUNDS concurs in part and dissents in part for the reasons stated in his opinion in Arnesen v. Rivers Edge Golf Club & Plantation, Inc., N.C. _, S.E.2d _ (2015) (375A14).
Justice HUDSON and Justice BEASLEY concur in part and dissent in part for the reasons stated in Justice Hudson’s opinion in Amesen v. Rivers Edge Golf Club & Plantation, Inc., _ N.C. _, _S.E.2d _ (2015) (375A14).